Exhibit 10.2

Picture 2 [sgma-20191031xex10_2g001.jpg]

﻿

﻿

﻿

EQUIPMENT SCHEDULE No. 11

﻿

﻿

 

 

 

 

 

 

 

Lessee:

SIGMATRON INTERNATIONAL, INC.

 

Street Address:

2201 Landmeier Road

 

City:

Elk Grove Village

State:

IL

County:

Cook

Zip:

60007

Contact:

Michelle Laguna

Telephone:

(847) 640-4397

 

Equipment Location:  2201 Landmeier Road, Elk Grove Village, IL  60007

Equipment Location:  30000 Eigenbrodt Way, Union City, CA  94587

 

﻿

﻿

﻿

Please see attached “Exhibit A” for Equipment Description.

﻿

﻿

This Equipment Schedule No. 11 dated October 10, 2019 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2017389
dated August 15, 2017 (“Master Lease”) by and between FIRST AMERICAN COMMERCIAL
BANCORP, INC. (“Lessor”) and SIGMATRON INTERNATIONAL, INC. (“Lessee”) (the
Equipment Schedule and Master Lease as incorporated therein, the “Lease”). 
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the
above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein.  In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

 

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery  Order
and Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,” respectively.

﻿

﻿

 

 

Base Lease Term

 

42 Months

Lessee shall pay Lessor a nonrefundable advance rental payment in the amount of 
$6,580.30 which is applied to the last payment due under the Lease. Billing is
monthly.

Monthly Rental Payment

 

$6,580.30,  plus applicable taxes

﻿

﻿

 

 

 

Accepted by Lessee:

SIGMATRON INTERNATIONAL, INC.

Accepted by Lessor:

FIRST AMERICAN COMMERCIAL BANCORP, INC.

By:

/s/ Linda K. Frauendorfer

By:

/s/ Mike Bennett

Name:

Linda Frauendorfer

 

Name:

Mike Bennett

Title:

Chief Financial Officer

Date

October 9, 2019

Title:

Vice President

Date:

October 10, 2019

 

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------